Citation Nr: 1745326	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  16-19 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date prior to March 17, 2014 for the award of a 50 percent rating for service-connected bilateral hearing loss.

2.  Entitlement to an effective date prior to March 17, 2014 for the award of a 20 percent rating for service-connected prostate cancer.

3.  Entitlement to an effective date prior to March 17, 2014 for the award of a 20 percent rating for service-connected right lower extremity radiculopathy.

4.  Entitlement to an effective date prior to March 17, 2014 for the award of a 50 percent rating for service-connected bilateral hearing loss total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to January 1975, with two prior unverified years of active duty and died in November 2016.  These matters came before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  

Although the Veteran's surviving spouse has not filed a formal request for substitution, in March 2017, she filed an application seeking dependency and indemnity compensation (DIC) and death pension.  Thus, the Board interprets that claim to include a request for substitution of these claims which were pending at the time of the Veteran's death.  Unfortunately, that request has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it must be referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2016).


FINDING OF FACT

On March 27, 2017, VA received a death certificate indicating the appellant died in November 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a)."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.


		
VICTORIA MOSHIASHWILI
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


